943 So. 2d 1015 (2006)
James Arthur THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-4778.
District Court of Appeal of Florida, Fourth District.
December 13, 2006.
Carey Haughwout, Public Defender, and Emily Ross-Booker, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and August A. Bonavita, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. Hite v. State, 718 So. 2d 270 (Fla. 5th DCA 1998).
STEVENSON, C.J., STONE and TAYLOR, JJ., concur.